 
 
Exhibit 10.1
 
TENGION, INC.
 
AMENDED AND RESTATED MANAGEMENT SEVERANCE PAY PLAN
 
Instrument of Amendment and Termination
 
WHEREAS, Tengion, Inc. (the “Company”) maintains the Tengion, Inc. Amended and
Restated Management Severance Pay Plan (the “Management Severance Plan”),
effective as of March 15, 2012; and
 
WHEREAS, the Company as settlor of the Management Severance Plan wishes to amend
and terminate the Management Severance Plan.
 
NOW THEREFORE, pursuant to Section 11 of the Management Severance Plan, the
Company hereby terminates the Management Severance Plan effective as of the date
set forth below (the “Amendment Date”).
 
1.           Section 3 is hereby amended in its entirety to read as follows:


“3.           Effective Date. The Plan’s effective date is the date this Plan is
approved by the Company Board of Directors (the “Board”), which date is set
forth above (the “Effective Date”).  It applies to all Eligible Employees who
are terminated from employment after the Effective Date and before the Amendment
Date of this Plan. The Plan shall terminate once all benefits hereunder have
been paid. The Company has reserved the right to amend the Plan at any
time.  For the avoidance of doubt, no benefits shall be payable under or
provided by the Plan after the Amendment Date.”


2.           Section 4(d) is hereby amended to read as follows:

 
“(d)           either (1) be terminated from employment after the Effective Date
and before the Amendment Date as a result of a job elimination, workforce
reduction or reorganization, or other reason (other than any termination for
‘cause’); or (2) terminate employment after the Effective Date and before the
Amendment Date for ‘Good Reason’ (as defined below);”


3.           Section 5 is amended by adding a new subsection (e) which reads as
follows:


“(e)           Notwithstanding the foregoing, benefits under this Plan shall not
be payable under or provided by this Plan after the Amendment Date, and the Plan
shall accordingly be terminated as of the Amendment Date.”
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company has caused this Instrument of Amendment and
Termination to be executed in its name and behalf by its authorized officers
this 4th day of December, 2014.
 
TENGION, INC.




 
By:
/s/ John L. Miclot
       
Name:
John L. Miclot
       
Title:
President and Chief Executive Officer
             
By:
/s/ A. Brian Davis
       
Name:
A. Brian Davis
       
Title:
Chief Financial Officer and Senior Vice President, Finance
             
By:
/s/ Timothy Bertram, D.V.M., Ph.D.
       
Name:
Timothy Bertram, D.V.M., Ph.D.
       
Title:
Chief Scientific Officer and President, Research and Development

 
 
 
 

--------------------------------------------------------------------------------